Citation Nr: 0736205	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence 
following March 8, 2004 surgery for a service connected right 
knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in August 2007.  

The record indicates that there is some confusion over the 
issues on appeal.  The veteran's April 2004 claim clearly 
requests an increase in compensation under the provisions of 
38 C.F.R. § 4.30 for convalescence.  The February 2005 rating 
decision addressed this issue, and also confirmed the 
previous 10 percent evaluation for the veteran's right knee 
disability.  The veteran submitted a notice of disagreement 
with this rating decision in March 2005, in which he said 
that he had never asked for convalescence, but wanted an 
increased evaluation for the right knee disability.  A 
statement of the case was issued in October 2005.  Although 
the issue listed for consideration in this statement of the 
case was limited to the temporary total rating, the reasons 
and bases section also confirmed and continued the 10 percent 
evaluation for the right knee.  An October 2005 supplemental 
statement of the case then listed the sole issue as 
entitlement to an increased evaluation for the right knee 
disability.  

On the November 2005 substantive appeal, the veteran checked 
the box indicating that he wished to appeal all of the issues 
listed in the statement of the case and any supplemental 
statements of the case.  Therefore, the Board finds that both 
the issues listed on the first page of this decision are 
properly before the Board, and will be considered in this 
appeal. 

The issue of entitlement to an evaluation in excess of 10 
percent for a right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran underwent surgery to repair a torn meniscus 
in his service connected right knee on March 8, 2004.  

2.  The veteran was unable to return to work as of April 6, 
2004, but was healthy enough to do so no later than April 14, 
2004.  


CONCLUSION OF LAW

The criteria for a temporary total rating for a one month 
period of convalescence following the March 8, 2004 surgery 
for the veteran's service connected right knee disability 
have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.30 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

A November 2004 letter from the RO to the veteran notified 
him of what evidence he was responsible for submitting, and 
what evidence the VA would obtain on his behalf.  This letter 
did not include all of the information necessary to notify 
the veteran how to prevail in his claim for a temporary total 
rating based on convalescence.  However, given the favorable 
nature of this decision, any failures in the duty to notify 
or duty to assist are harmless error, as it has failed to 
result in any prejudice to the veteran. 

Temporary Total Rating

The veteran notes that he had surgery for his service 
connected right knee disability in March 2004.  He contends 
that he was unable to return to work for several weeks 
following this surgery, and argues that he is entitled to a 
temporary total rating for this period. 

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two 
or three months beyond the initial three months for any of 
the bases cited above, and extensions of one or more months 
up to six months beyond the initial six months period may be 
made for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

The evidence includes private medical records from 2004.  
January 30, 2004 records show that the veteran had a history 
of an open arthrotomy and medial meniscectomy during military 
service in 1975.  He had done very well until about three 
years ago, at which time he began to note pain in the right 
knee.  The pain became progressively worse.  

February 2004 records show that a magnetic resonance imaging 
(MRI) study revealed a tear of the posterior horn of the 
lateral meniscus of the right knee.  The veteran was 
scheduled for surgery, which the records show was conducted 
on March 8, 2004.  

The private medical records indicate that the veteran 
received follow up treatment for his right knee on March 19, 
2004.  He was still off work at that time.  Records dated 
April 6, 2004 state that the veteran felt considerably better 
than he did previously.  However, he had still not been able 
to return to work due to the prolonged walking and standing 
required of him as a security guard.  The veteran expressed a 
desire to return to work, and the private doctor stated that 
they "...will let him go back as soon as he is comfortable 
enough."  The planned treatment included a return to work on 
April 14, 2004.  

Additional private records indicate that the veteran was seen 
on April 30, 2004.  These records note that he had been 
terminated from his job.  

The Board finds that entitlement to a temporary total rating 
for convalescence is warranted for a period of 30 days 
following the veteran's March 8, 2004 surgery.  The medical 
evidence establishes that the veteran was unable to return to 
work for a period of at least one month.  The veteran's job 
duties included walking and prolonged standing, and the April 
6, 2004 records specifically note that the doctors would not 
allow the veteran to return to work until he was more 
comfortable.  Although the evidence does not specifically 
state what day the veteran was healthy enough to return to 
work, he was apparently expected to do so no later than April 
14, 2004.  This is approximately one month after the March 8, 
2004 surgery.  Therefore, a temporary total rating for 
convalescence of one month is warranted.  

The Board has considered entitlement to a temporary total 
evaluation of greater than one month, but this is not 
demonstrated by the evidence.  The evidence clearly shows 
that the veteran was unable to return to work as of April 6, 
2004, but that he was expected to return no later than April 
14, 2004.  The April 30, 2004 records show that he had been 
fired from his job, but do not indicate that he was still 
recovering and unable to work at that time.  Therefore, 
entitlement to a temporary total rating of more than one 
month is not warranted.  

In reaching this decision, the Board recognizes that there is 
some question as to whether or not the March 2004 surgery was 
to correct a service connected disability, or was rather to 
treat an intervening injury.  The April 30, 2004 records show 
that the veteran reported that he had been in a rear end 
automobile collision on January 2, 2004.  This had thrown the 
veteran forward quite forcefully, and he had used his feet to 
brace himself against the floorboard.  The veteran currently 
reported that his knee symptoms became more painful after 
this injury.  The doctor was asked by the veteran to opine as 
to whether or not this accident could have caused the 
meniscal tear.  He responded by stating that it could have 
done so, and noted that if the veteran did not have such 
symptoms prior to the accident it would suggest the tear 
occurred with the injury.  

However, the same doctor previously noted in the January 30, 
2004 records that the veteran's increase in pain had begun 
three years earlier.  No mention of a January 2, 2004 
automobile accident had been made at that time.  This doctor 
submitted a March 2005 letter in support of the veteran's 
claim in which he noted that the January 2, 2004 injury had 
resulted in only a temporary aggravation of the knee, which 
had resolved quickly.  The doctor concluded his letter 
stating the following: "At this time, any and all symptoms 
referable to the patient's right knee are causally related to 
the duty related knee injury, in the Air Force, in 1975."  

The Board notes that the April 30, 2004 opinion only states 
that it was possible that the meniscal tear had occurred due 
to the accident, while the March 2005 letter expressly 
relates all symptoms, which would include the tear, to the 
injury in service.  Given that the same doctor has expressed 
contrasting opinions as to whether or not the meniscal tear 
was the result of the January 2, 2004 automobile accident, 
the Board finds that the evidence is equally balanced both 
for and against a finding that the meniscal tear that 
necessitated the March 8, 2004 surgery was the result of the 
service connected injury.  That being the case, the Board 
will resolve the benefit of the doubt in favor of the veteran 
and find that the March 8, 2004 surgery was for his service 
connected disability, and not the residuals of an intervening 
injury.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a one month period of a temporary total rating 
for convalescence following March 8, 2004 surgery for a 
service connected right knee disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 


REMAND

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected right knee disability is 
inadequate to reflect the current level of impairment 
produced by this disability.  

At the August 2007 hearing, the veteran indicated that he had 
not been afforded a VA examination of his knee since December 
2004.  He argued that his knee disability had become 
progressively worse since that time.  He states that although 
the December 2004 examination found that his knee was stable, 
he now experiences instability with giving way about three 
times each week.  Also, the veteran testified that he has 
been receiving ongoing treatment for his knee from various 
sources.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the disability, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, the Board 
finds that the veteran should be scheduled for a new VA 
examination of his right knee.  

The record also shows that the most recent treatment records 
pertaining to the veteran's right knee are dated December 
2004.  The veteran has testified that he has been receiving 
treatment since that time.  The Board finds that an attempt 
to obtain all relevant records and to associate them with the 
claims folder must be made prior to reaching a decision in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The names and addresses of all 
medical care providers who treated the 
veteran for his right knee disability 
since December 2004 should be obtained.  
After securing any necessary release for 
private medical records, any outstanding 
pertinent VA and private records 
available should be obtained and 
associated with the claims folder. 

2.  After the records requested above 
have been obtained and placed in the 
claims folder, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
service connected right knee disability.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
with the examination.  The examiner 
should note the range of motion of the 
veteran's right knee in degrees, as well 
as the presence or absence of 
instability.  The effects of pain, excess 
fatigability, incoordination, and 
weakness on repetitive use should also be 
noted, including as additional loss of 
range of motion.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


